NOT DESIGNATED FOR PUBLICATION

                                           No. 123,038


             IN THE COURT OF APPEALS OF THE STATE OF KANSAS

                                       STATE OF KANSAS,
                                           Appellee,

                                                 v.

                                     LYNN CONRAD HASE,
                                         Appellant.


                                 MEMORANDUM OPINION

       Appeal from Reno District Court; TIMOTHY J. CHAMBERS, judge. Opinion filed January 22, 2021.
Affirmed.


       Submitted by the parties for summary disposition pursuant to K.S.A. 2019 Supp. 21-6820(g) and
(h).


Before ARNOLD-BURGER, C.J., GREEN and MALONE, JJ.


       PER CURIAM: Lynn Conrad Hase appeals from the district court's decision to
revoke his probation and impose his original sentence. We granted Hase's motion for
summary disposition under Kansas Supreme Court Rule 7.041A (2020 Kan. S. Ct. R. 47).
The State did not file a response. Finding no abuse of discretion on the part of the district
court judge, we affirm.




                                                 1
                           FACTUAL AND PROCEDURAL HISTORY


       Hase pled guilty to two counts of indecent solicitation of a child after the State
dismissed seven other counts ranging from criminal sodomy and engaging in sexual
intercourse with a child to indecent liberties—all with the same victim. Based on a lack
of significant criminal history, he was categorized as presumptive probation. The district
court imposed an aggravated presumptive sentence of 40 months in prison but released
Hase on a 24-month probation term. At sentencing, both the victim and the victim's
mother spoke as to how Hase's crimes had affected them. The victim described how Hase
took her innocence away by sexually pursuing and manipulating her. She was 15 and he
was over 30 years old—a family friend with children of his own. She explained to the
district court that she lost her ability to trust others and to love herself and continues to
suffer from the trauma of his actions. She worried about Hase's lack of boundaries, noting
that the first time he abused her his children were in the house. She noted that "[t]hey
pulled some 80 pages worth of text messages between he and I as evidence against him.
If I were to read those messages he states exactly what he has done and what he wanted
to do to me in the future."


       The victim's mother also detailed the trauma, pain, and despair Hase caused to her
family over several years—sentencing took place five years after the criminal events for
which Hase pled guilty.


       But just four months after sentencing, the State moved to revoke Hase's probation.
The State alleged that Hase violated the terms of his probation by searching for
pornographic material on his cell phone, possessing approximately 339 sexually oriented
and pornographic images on his cell phone, sending pornographic images via text
message, and sending sexually oriented text messages. Hase stipulated to these violations.




                                               2
       At the probation revocation hearing, Hase's counsel explained that Hase had a sex
offender evaluation that indicated he would be a good candidate for therapy. Due to the
COVID-19 pandemic, Hase could not begin sex offender treatment until the day of the
revocation hearing. It is unclear why he had not started therapy sometime in the
preceding five years. Hase's counsel also proffered that 282 of the 340 sexual photos in
Hase's possession were of his wife. However, counsel for the State countered that there
were many photos of young women that were not Hase's wife. The State could not say
with certainty whether any of the young women were under the age of 18.


       The district court revoked Hase's probation without imposing intermediate
sanctions, finding that public safety would be jeopardized by continued probation. In
ruling, the court noted that Hase's crimes were very serious, describing them as "among
the most dangerous and damaging offenses as far as harm to the victim" due to the
"emotional and lasting trauma." By committing multiple probation violations so soon
after beginning probation, the court reasoned, Hase showed that he remained a risk for
recidivism.


       Hase appealed.


                                         ANALYSIS


       In his motion for summary disposition, Hase contends that the district court
abused its discretion in revoking his probation. Specifically, he argues that the district
court erred in not imposing one of the intermediate sanctions outlined in K.S.A. 2019
Supp. 22-3716(c)(1). Hase concedes that the court can bypass imposing intermediate
sanctions when the court finds there is a danger to public safety. See K.S.A. 2019 Supp.
22-3716(c)(4). However, Hase argues that the court's public safety findings were
unreasonable due to the mitigating circumstances surrounding the probation violations
and because he desires to participate in available treatment.
                                              3
       Once the State has proven a violation of the conditions of probation, probation
revocation is within the sound discretion of the district court. State v. Walker, 260 Kan.
803, 808, 926 P.2d 218 (1996). A judicial action constitutes an abuse of discretion if the
action is (1) arbitrary, fanciful, or unreasonable; (2) based on an error of law; or (3) based
on an error of fact. State v. Ward, 292 Kan. 541, 550, 256 P.3d 801 (2011). Hase does not
argue that the district court's decision was based on an error of fact or law. That leaves us
with whether it was arbitrary, fanciful, or unreasonable. We find it was not.


       The district court set forth with particularity its reasons for finding that continuing
Hase on probation would jeopardize public safety. The judge clearly remembered the
facts of the underlying offenses and the pain suffered by the victim and her family as
relayed at the sentencing hearing.


       "In this case we have what the court believes to be very dangerous, among the most
       dangerous and damaging offenses as far as harm to the victim that can be committed as
       far as an emotional and lasting trauma.


               "The defendant should have certainly been aware of the fact that the plea
       agreement he reached to allow him not to go to prison for the offenses for which he was
       charged. The court finds the four offenses are all of a serious and violent nature; the
       search for pornographic material, the sexually oriented and pornographic images found
       on the phone with them being the majority his wife or not, and certainly sending
       pornographic images and text messages over the phone are clearly in violation of the
       corrections and the very strict conditions set on where we're dealing with sex offenders
       and special conditions.


               "The court does take note of the fact the defendant finally did get an evaluation
       and, according to the defense counsel, he's a low to medium risk for recidivism. The
       court is not willing to take a statement that medium risk of recidivism is something the
       safety of the community would be, best be provided by. Certainly when we have a
       violation of corrections in such a short period of time following the sentence the court
       considers all four of the allegations the defendant admitted to, the fact that although he

                                                    4
       can get into treatment he remains a risk for recidivism which he's already shown he's
       prone to commit.


                 "The [appellate] court hopefully finds information I have before me at this time is
       enough to support the finding that the public safety would be jeopardized by the granting
       of a sanction other than execution of sentence. The sentence is hereby ordered executed."


       Only four months after entering probation, Hase was participating in many of the
same activities that caused him to be designated as a sex offender. Although, he had not
been able to enter into treatment due to COVID, his probation was not revoked for his
failure to enter treatment. He was revoked for his continued actions that showed he had
not stopped his sexually deviant behavior. The district judge's concerns have been cited
with approval by our Supreme Court as well as the United States Supreme Court.


                 "Additionally, there are 'grave concerns over the high rate of recidivism among
       convicted sex offenders and their dangerousness as a class. The risk of recidivism posed
       by sex offenders is "frightening and high."' Smith v. Doe, 538 U.S. 84, 103, 123 S. Ct.
       1140, 155 L. Ed. 2d 164 (2003) (quoting McKune v. Lile, 536 U.S. 24, 34, 122 S. Ct.
       2017, 153 L. Ed. 2d 47 [2002])." State v. Mossman, 294 Kan. 901, 909-10, 281 P.3d 153
       (2012).


"[S]upervised release helps incapacitate sex offenders by keeping them under the
watchful eye of probation officers who may be able to detect problems before they result
in irreparable harm to innocent children. United States v. Williams, 636 F.3d 1229, 1234
(9th Cir. 2011). Here, a problem was clearly detected, and the district court made
sufficient findings to justify its finding that public safety would be jeopardized if Hase
were simply afforded a statutory sanction. This was not an abuse of discretion.


       We therefore affirm the district court's decision revoking Hase's probation and
imposing his original sentence.


                                                     5
Affirmed.




            6